UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 16-1969



                                 JEFFREY WORKMAN,
                                             Appellant

                                             v.

                         SUPERINTENDENT ALBION SCI;
                      DISTRICT ATTORNEY PHILADELPHIA;
                      ATTORNEY GENERAL PENNSYLVANIA


                              (E. D. Pa. No.2-14-cv-02957)


                      SUR PETITION FOR PANEL REHEARING



Present: AMBRO, RESTREPO, and FUENTES, Circuit Judges


              The petition for rehearing filed by appellees in the above-entitled case

having been submitted to the judges who participated in the decision of this Court, it is

hereby O R D E R E D that the petition for rehearing by the panel is granted. The

opinion and judgment entered September 11, 2018 are hereby

V A C A T E D.1 A subsequent opinion and judgment will be issued.




1As the merits panel has vacated the prior opinion and judgment, action is not required
by the en banc court.
                                        BY THE COURT,

                                        s/ Julio M. Fuentes
                                        Circuit Judge

Dated: October 30, 2018
CJG/cc:     Marshall L. Dayan, Esq.
            Lisa B. Freeland, Esq.
            Susan E. Affronti, Esq.
            Catherine B. Kiefer, Esq.